 


109 HR 3185 IH: Victims’ Employment Sustainability Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3185 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Ms. Roybal-Allard (for herself, Mrs. Maloney, Ms. Solis, Mr. Moran of Virginia, Mr. George Miller of California, Mr. Van Hollen, Ms. Watson, Mr. Honda, Mr. Kildee, Mr. Moore of Kansas, Mr. Udall of New Mexico, Ms. Woolsey, Mrs. Capps, Ms. Loretta Sanchez of California, Mrs. Tauscher, Ms. Matsui, Ms. Linda T. Sánchez of California, Mrs. Napolitano, Ms. Lee, Ms. Baldwin, Ms. Millender-McDonald, Ms. Eddie Bernice Johnson of Texas, Ms. Corrine Brown of Florida, Ms. Jackson-Lee of Texas, Ms. DeLauro, Ms. Velázquez, Ms. Kaptur, Mr. Hinchey, Mr. Serrano, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Ways and Means and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To promote the economic security and safety of victims of domestic and sexual violence, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Security and Financial Empowerment Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Definitions 
Title I—Entitlement to emergency leave for addressing domestic or sexual violence 
Sec. 101. Purposes 
Sec. 102. Entitlement to emergency leave for addressing domestic or sexual violence 
Sec. 103. Existing leave usable for addressing domestic or sexual violence 
Sec. 104. Emergency benefits 
Sec. 105. Effect on other laws and employment benefits 
Sec. 106. Conforming amendment 
Sec. 107. Effective date 
Title II—Entitlement to unemployment compensation for victims of domestic violence, dating violence, sexual assault, or stalking 
Sec. 201. Purposes 
Sec. 202. Unemployment compensation and training provisions 
Title III—Victims’ employment sustainability 
Sec. 301. Short title 
Sec. 302. Purposes 
Sec. 303. Prohibited discriminatory acts 
Sec. 304. Enforcement 
Sec. 305. Attorney’s fees 
Title IV—Victims of abuse insurance protection 
Sec. 401. Short title 
Sec. 402. Definitions 
Sec. 403. Discriminatory acts prohibited 
Sec. 404. Insurance protocols for subjects of abuse 
Sec. 405. Reasons for adverse actions 
Sec. 406. Life insurance 
Sec. 407. Subrogation without consent prohibited 
Sec. 408. Enforcement 
Sec. 409. Effective date 
Title V—National clearinghouse on domestic and sexual violence in the workplace grant 
Sec. 501. National clearinghouse on domestic and sexual violence in the workplace grant 
Title VI—Severability 
Sec. 601. Severability   
2.FindingsCongress finds the following: 
(1)Violence against women has been reported to be the leading cause of physical injury to women. Such violence has a devastating impact on women’s physical and emotional health, financial security, and ability to maintain their jobs, and thus impacts interstate commerce. 
(2)Studies indicate that one of the best predictors of whether a victim will be able to stay away from her abuser is her degree of economic independence. However, domestic violence, dating violence, sexual assault and stalking often negatively impacts victims’ ability to maintain employment. 
(3)The Bureau of National Affairs has estimated that domestic violence costs United States employers between $3,000,000,000 and $5,000,000,000 annually in lost time and productivity, while other reports have estimated the cost at between $5,800,000,000 and $13,000,000,000 annually. 
(4)United States medical costs for domestic violence have been estimated to be $31,000,000,000 per year. 
(5)Abusers frequently seek to exert financial control over their partners by actively interfering with their ability to work, including preventing their partners from going to work, harassing their partners at work, limiting the access of their partners to cash or transportation, and sabotaging the child care arrangements of their partners. 
(6)Domestic violence also affects perpetrators’ ability to work. A recent study found that 48 percent of abusers reported having difficulty concentrating at work and 42 percent reported being late to work. Seventy-eight percent reported using their own company’s resources in connection with the abusive relationship.  
(7)Studies indicate that between 35 and 56 percent of employed battered women surveyed were harassed at work by their abusive partners. 
(8)Victims of domestic violence also frequently miss work due to injuries, court dates, and safety concerns requiring legal protections. Victims of domestic violence lose 8,000,000 days of paid work each year—the equivalent of over 32,000 full-time jobs and 5,600,000 days of household productivity. 
(9)According to a 1998 report of the General Accounting Office, between 1/4 and 1/2 of domestic violence victims surveyed in 3 studies reported that they lost a job due, at least in part, to domestic violence. 
(10)Women who have experienced domestic violence or dating violence are more likely than other women to be unemployed, to suffer from health problems that can affect employability and job performance, to report lower personal income, and to rely on welfare. 
(11)The prevalence of sexual assault and other violence against women at work is also dramatic. About 36,500 individuals, 80 percent of whom are women, were raped or sexually assaulted in the workplace each year from 1993 through 1999. Half of all female victims of violent workplace crimes know their attackers. Nearly 1 out of 10 violent workplace incidents are committed by partners or spouses. Women who work for State and local governments suffer a higher incidence of workplace assaults, including rapes, than women who work in the private sector.  
(12)Sexual assault, whether occurring in or out of the workplace, can impair an employee’s work performance, require time away from work, and undermine the employee’s ability to maintain a job. Almost 50 percent of sexual assault survivors lose their jobs or are forced to quit in the aftermath of the assaults. 
(13)More than 35 percent of stalking victims report losing time from work due to the stalking and 7 percent never return to work. 
(14)Ninety-four percent of corporate security and safety directors at companies nationwide rank domestic violence as a high security concern. 
(15)Already, 27 States and the District of Columbia have laws that explicitly provide unemployment insurance to domestic violence victims in certain circumstances. However, these laws vary in the extent to which they effectively address the special circumstances of victims of domestic violence and very few of the laws explicitly cover victims of sexual assault or stalking. Moreover— 
(A)victims who do not receive unemployment insurance benefits often lack the economic independence they need to escape violent relationships;  
(B)victims who lose their jobs because of domestic or sexual violence have lost their jobs through no fault of their own, and thus are the intended beneficiaries of unemployment compensation benefits; 
(C)under many State unemployment compensation laws, victims of domestic or sexual violence who separate from their jobs because of the violence may not be eligible to receive benefits because of the circumstances of their separation; 
(D)victims who must leave a job to relocate to a safe location or to take other steps to secure their safety may be barred from unemployment benefits on the grounds that they left a job voluntarily and without good cause; and 
(E)victims who have qualified for benefits may not be able to satisfy requirements concerning availability for work or the suitability of potential work because of their ongoing safety needs.  
(16)Five States provide victims of domestic or sexual violence with leave from work to go to court, to the doctor, or to take other steps to address the violence in their lives, and several other States provide time off to victims of crimes, which can include victims of domestic and sexual violence, to attend court proceedings. However, many States have no employment-protected leave provisions that allow victims of domestic or sexual violence to take the time off they need to address the violence. 
(17)Domestic and sexual violence victims have been subjected to discrimination by private and State employers, including discrimination motivated by sex and stereotypic notions about women. 
(18)Domestic violence victims and third parties who help them have been subjected to discriminatory practices by health, life, disability, and property and casualty insurers, and employers who self-insure employee benefits who have denied or canceled coverage, rejected claims, and raised rates based on domestic violence. Although some State legislatures have tried to address these problems, the scope of protection afforded by the laws adopted varies from State to State, with many failing to address the problem comprehensively. Moreover, Federal law prevents States from protecting the almost 40 percent of employees whose employers self-insure employee benefits. 
(19)Existing Federal law does not explicitly— 
(A)authorize victims of domestic violence, dating violence, sexual assault, or stalking to take leave from work to seek legal assistance and redress, counseling, or assistance with safety planning activities; 
(B)address the eligibility of victims of domestic violence, dating violence, sexual assault, or stalking for unemployment compensation;  
(C)prohibit employment discrimination against actual or perceived victims of domestic violence, dating violence, sexual assault, or stalking; or  
(D)prohibit insurers and employers who self-insure employee benefits from discriminating against domestic violence victims and those who help them in determining eligibility, rates charged, and standards for payment of claims; nor does it prohibit insurers from disclosure of information about abuse and the victim’s location through insurance databases and other means.  
3.DefinitionsIn this Act, except as otherwise expressly provided: 
(1)CommerceThe terms commerce and industry or activity affecting commerce have the meanings given the terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611). 
(2)Course of conductThe term course of conduct means a course of repeatedly maintaining a visual or physical proximity to a person or conveying verbal or written threats, including threats conveyed through electronic communications, or threats implied by conduct. 
(3)Dating violenceThe term dating violence has the meaning given the term in section 826 of the Higher Education Amendments of 1998 (20 U.S.C. 1152). 
(4)Domestic or sexual violenceThe term domestic or sexual violence means domestic violence, dating violence, sexual assault, or stalking. 
(5)Domestic violenceThe term domestic violence has the meaning given the term in section 826 of the Higher Education Amendments of 1998 (20 U.S.C. 1152). 
(6)Domestic violence coalitionThe term domestic violence coalition means a nonprofit, nongovernmental membership organization that— 
(A)consists of the entities carrying out a majority of the domestic violence programs carried out within a State; 
(B)collaborates and coordinates activities with Federal, State, and local entities to further the purposes of domestic violence intervention and prevention; and 
(C)among other activities, provides training and technical assistance to entities carrying out domestic violence programs within a State, territory, political subdivision, or area under Federal authority. 
(7)Electronic communicationsThe term electronic communications includes communications via telephone, mobile phone, computer, email, video recorder, fax machine, telex, or pager. 
(8)Employ; StateThe terms employ and State have the meanings given the terms in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203). 
(9)Employee 
(A)In generalThe term employee means any person employed by an employer. In the case of an individual employed by a public agency, such term means an individual employed as described in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)). 
(B)BasisThe term includes a person employed as described in subparagraph (A) on a full- or part-time basis, for a fixed time period, on a temporary basis, pursuant to a detail, as an independent contractor, or as a participant in a work assignment as a condition of receipt of Federal or State income-based public assistance. 
(10)EmployerThe term employer— 
(A)means any person engaged in commerce or in any industry or activity affecting commerce who employs 15 or more individuals; and 
(B)includes any person acting directly or indirectly in the interest of an employer in relation to an employee, and includes a public agency, but does not include any labor organization (other than when acting as an employer) or anyone acting in the capacity of officer or agent of such labor organization. 
(11)Employment benefitsThe term employment benefits means all benefits provided or made available to employees by an employer, including group life insurance, health insurance, disability insurance, sick leave, annual leave, educational benefits, and pensions, regardless of whether such benefits are provided by a practice or written policy of an employer or through an employee benefit plan, as defined in section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(3)). 
(12)Family or household memberThe term family or household member means a non-abusive spouse, former spouse, parent, son or daughter, or person residing or formerly residing in the same dwelling unit. 
(13)Parent; son or daughterThe terms parent and son or daughter have the meanings given the terms in section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611). 
(14)PersonThe term person has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203). 
(15)Public agencyThe term public agency has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203). 
(16)Public assistanceThe term public assistance includes cash, food stamps, medical assistance, housing assistance, and other benefits provided on the basis of income by a public agency. 
(17)Reduced leave scheduleThe term reduced leave schedule means a leave schedule that reduces the usual number of hours per workweek, or hours per workday, of an employee. 
(18)RepeatedlyThe term repeatedly means on 2 or more occasions. 
(19)SecretaryThe term Secretary means the Secretary of Labor. 
(20)Sexual assaultThe term sexual assault has the meaning given the term in section 826 of the Higher Education Amendments of 1998 (20 U.S.C. 1152). 
(21)Sexual assault coalitionThe term sexual assault coalition means a nonprofit, nongovernmental membership organization that— 
(A)consists of the entities carrying out a majority of the sexual assault programs carried out within a State; 
(B)collaborates and coordinates activities with Federal, State, and local entities to further the purposes of sexual assault intervention and prevention; and 
(C)among other activities, provides training and technical assistance to entities carrying out sexual assault programs within a State, territory, political subdivision, or area under Federal authority. 
(22)StalkingThe term stalking means engaging in a course of conduct directed at a specific person that would cause a reasonable person to suffer substantial emotional distress or to fear bodily injury, sexual assault, or death to the person, or the person’s spouse, parent, or son or daughter, or any other person who regularly resides in the person’s household, if the conduct causes the specific person to have such distress or fear. 
(23)Victim services organizationThe term victim services organization means a nonprofit, nongovernmental organization that provides assistance to victims of domestic or sexual violence or to advocates for such victims, including a rape crisis center, an organization carrying out a domestic violence program, an organization operating a shelter or providing counseling services, or an organization providing assistance through the legal process. 
IEntitlement to emergency leave for addressing domestic or sexual violence 
101.PurposesThe purposes of this title are, pursuant to the affirmative power of Congress to enact legislation under the portions of section 8 of article I of the Constitution relating to providing for the general welfare and to regulation of commerce among the several States, and under section 5 of the 14th amendment to the Constitution— 
(1)to promote the national interest in reducing domestic violence, dating violence, sexual assault, and stalking by enabling victims of domestic or sexual violence to maintain the financial independence necessary to leave abusive situations, achieve safety, and minimize the physical and emotional injuries from domestic or sexual violence, and to reduce the devastating economic consequences of domestic or sexual violence to employers and employees; 
(2)to promote the national interest in ensuring that victims of domestic or sexual violence can recover from and cope with the effects of such violence, and participate in criminal and civil justice processes, without fear of adverse economic consequences from their employers; 
(3)to ensure that victims of domestic or sexual violence can recover from and cope with the effects of such violence, and participate in criminal and civil justice processes, without fear of adverse economic consequences with respect to public benefits; 
(4)to promote the purposes of the 14th amendment by preventing sex-based discrimination and discrimination against victims of domestic and sexual violence in employment leave, addressing the failure of existing laws to protect the employment rights of victims of domestic or sexual violence, by protecting their civil and economic rights, and by furthering the equal opportunity of women for economic self-sufficiency and employment free from discrimination; 
(5)to minimize the negative impact on interstate commerce from dislocations of employees and harmful effects on productivity, employment, health care costs, and employer costs, caused by domestic or sexual violence, including intentional efforts to frustrate women’s ability to participate in employment and interstate commerce; 
(6)to further the goals of human rights and dignity reflected in instruments such as the United Nations Charter, the Universal Declaration of Human Rights, and the International Covenant on Civil and Political Rights; and 
(7)to accomplish the purposes described in paragraphs (1) through (6) by— 
(A)entitling employed victims of domestic or sexual violence to take leave to seek medical help, legal assistance, counseling, safety planning, and other assistance without penalty from their employers; and 
(B)prohibiting employers from discriminating against actual or perceived victims of domestic or sexual violence, in a manner that accommodates the legitimate interests of employers and protects the safety of all persons in the workplace. 
102.Entitlement to emergency leave for addressing domestic or sexual violence 
(a)Leave requirement 
(1)BasisAn employee who is a victim of domestic or sexual violence may take leave from work to address domestic or sexual violence, by— 
(A)seeking medical attention for, or recovering from, physical or psychological injuries caused by domestic or sexual violence to the employee or the employee’s family or household member; 
(B)obtaining services from a victim services organization for the employee or the employee’s family or household member; 
(C)obtaining psychological or other counseling for the employee or the employee’s family or household member; 
(D)participating in safety planning, temporarily or permanently relocating, or taking other actions to increase the safety of the employee or the employee’s family or household member from future domestic or sexual violence or ensure economic security; or 
(E)seeking legal assistance or remedies to ensure the health and safety of the employee or the employee’s family or household member, including preparing for or participating in any civil or criminal legal proceeding related to or derived from domestic or sexual violence. 
(2)PeriodAn employee may take not more than 30 days of leave, as described in paragraph (1), in any 12-month period. 
(3)ScheduleLeave described in paragraph (1) may be taken intermittently or on a reduced leave schedule. 
(b)NoticeThe employee shall provide the employer with reasonable notice of the employee’s intention to take the leave, unless providing such notice is not practicable. 
(c)Certification 
(1)In generalThe employer may require the employee to provide certification to the employer that— 
(A)the employee or the employee’s family or household member is a victim of domestic or sexual violence; and 
(B)the leave is for 1 of the purposes enumerated in subsection (a)(1).The employee shall provide a copy of such certification to the employer within a reasonable period after the employer requests certification. 
(2)ContentsAn employee may satisfy the certification requirement of paragraph (1) by providing to the employer— 
(A)a sworn statement of the employee; 
(B)documentation from an employee, agent, or volunteer of a victim services organization, an attorney, a member of the clergy, or a medical or other professional, from whom the employee or the employee’s family or household member has sought assistance in addressing domestic or sexual violence and the effects of the violence; 
(C)a police or court record; or 
(D)other corroborating evidence. 
(d)ConfidentialityAll information provided to the employer pursuant to subsection (b) or (c), including a statement of the employee or any other documentation, record, or corroborating evidence, and the fact that the employee has requested or obtained leave pursuant to this section, shall be retained in the strictest confidence by the employer, except to the extent that disclosure is— 
(1)requested or consented to by the employee in writing; or 
(2)otherwise required by applicable Federal or State law. 
(e)Employment and benefits 
(1)Restoration to position 
(A)In generalExcept as provided in paragraph (2), any employee who takes leave under this section for the intended purpose of the leave shall be entitled, on return from such leave— 
(i)to be restored by the employer to the position of employment held by the employee when the leave commenced; or 
(ii)to be restored to an equivalent position with equivalent employment benefits, pay, and other terms and conditions of employment. 
(B)Loss of benefitsThe taking of leave under this section shall not result in the loss of any employment benefit accrued prior to the date on which the leave commenced. 
(C)LimitationsNothing in this subsection shall be construed to entitle any restored employee to— 
(i)the accrual of any seniority or employment benefits during any period of leave; or 
(ii)any right, benefit, or position of employment other than any right, benefit, or position to which the employee would have been entitled had the employee not taken the leave. 
(D)ConstructionNothing in this paragraph shall be construed to prohibit an employer from requiring an employee on leave under this section to report periodically to the employer on the status and intention of the employee to return to work. 
(2)Exemption concerning certain highly compensated employees 
(A)Denial of restorationAn employer may deny restoration under paragraph (1) to any employee described in subparagraph (B) if— 
(i)such denial is necessary to prevent substantial and grievous economic injury to the operations of the employer; 
(ii)the employer notifies the employee of the intent of the employer to deny restoration on such basis at the time the employer determines that such injury would occur; and 
(iii)in any case in which the leave has commenced, the employee elects not to return to employment after receiving such notice. 
(B)Affected employeesAn employee referred to in subparagraph (A) is a salaried employee who is among the highest paid 10 percent of the employees employed by the employer within 75 miles of the facility at which the employee is employed. 
(3)Maintenance of health benefits 
(A)CoverageExcept as provided in subparagraph (B), during any period that an employee takes leave under this section, the employer shall maintain coverage under any group health plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986) for the duration of such leave at the level and under the conditions coverage would have been provided if the employee had continued in employment continuously for the duration of such leave. 
(B)Failure to return from leaveThe employer may recover the premium that the employer paid for maintaining coverage for the employee under such group health plan during any period of leave under this section if— 
(i)the employee fails to return from leave under this section after the period of leave to which the employee is entitled has expired; and 
(ii)the employee fails to return to work for a reason other than— 
(I)the continuation, recurrence, or onset of domestic or sexual violence, that entitles the employee to leave pursuant to this section; or 
(II)other circumstances beyond the control of the employee. 
(C)Certification 
(i)IssuanceAn employer may require an employee who claims that the employee is unable to return to work because of a reason described in subclause (I) or (II) of subparagraph (B)(ii) to provide, within a reasonable period after making the claim, certification to the employer that the employee is unable to return to work because of that reason. 
(ii)ContentsAn employee may satisfy the certification requirement of clause (i) by providing to the employer— 
(I)a sworn statement of the employee; 
(II)documentation from an employee, agent, or volunteer of a victim services organization, an attorney, a member of the clergy, or a medical or other professional, from whom the employee has sought assistance in addressing domestic or sexual violence and the effects of that violence; 
(III)a police or court record; or 
(IV)other corroborating evidence. 
(D)ConfidentialityAll information provided to the employer pursuant to subparagraph (C), including a statement of the employee or any other documentation, record, or corroborating evidence, and the fact that the employee is not returning to work because of a reason described in subclause (I) or (II) of subparagraph (B)(ii) shall be retained in the strictest confidence by the employer, except to the extent that disclosure is— 
(i)requested or consented to by the employee; or 
(ii)otherwise required by applicable Federal or State law. 
(f)Prohibited acts 
(1)Interference with rights 
(A)Exercise of rightsIt shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right provided under this section. 
(B)Employer discriminationIt shall be unlawful for any employer to discharge or harass any individual, or otherwise discriminate against any individual with respect to compensation, terms, conditions, or privileges of employment of the individual (including retaliation in any form or manner) because the individual— 
(i)exercised any right provided under this section; or 
(ii)opposed any practice made unlawful by this section. 
(C)Public agency sanctionsIt shall be unlawful for any public agency to deny, reduce, or terminate the benefits of, otherwise sanction, or harass any individual, or otherwise discriminate against any individual with respect to the amount, terms, or conditions of public assistance of the individual (including retaliation in any form or manner) because the individual— 
(i)exercised any right provided under this section; or 
(ii)opposed any practice made unlawful by this section. 
(2)Interference with proceedings or inquiriesIt shall be unlawful for any person to discharge or in any other manner discriminate (as described in subparagraph (B) or (C) of paragraph (1)) against any individual because such individual— 
(A)has filed any charge, or has instituted or caused to be instituted any proceeding, under or related to this section; 
(B)has given, or is about to give, any information in connection with any inquiry or proceeding relating to any right provided under this section; or 
(C)has testified, or is about to testify, in any inquiry or proceeding relating to any right provided under this section. 
(g)Enforcement 
(1)Civil action by affected individuals 
(A)LiabilityAny employer or public agency that violates subsection (f) shall be liable to any individual affected— 
(i)for damages equal to— 
(I)the amount of— 
(aa)any wages, salary, employment benefits, public assistance, or other compensation denied or lost to such individual by reason of the violation; or 
(bb)in a case in which wages, salary, employment benefits, public assistance, or other compensation has not been denied or lost to the individual, any actual monetary losses sustained by the individual as a direct result of the violation; 
(II)the interest on the amount described in subclause (I) calculated at the prevailing rate; and 
(III)an additional amount as liquidated damages equal to the sum of the amount described in subclause (I) and the interest described in subclause (II), except that if an employer or public agency that has violated subsection (f) proves to the satisfaction of the court that the act or omission that violated subsection (f) was in good faith and that the employer or public agency had reasonable grounds for believing that the act or omission was not a violation of subsection (f), such court may, in the discretion of the court, reduce the amount of the liability to the amount and interest determined under subclauses (I) and (II), respectively; and 
(ii)for such equitable relief as may be appropriate, including employment, reinstatement, and promotion. 
(B)Right of actionAn action to recover the damages or equitable relief prescribed in subparagraph (A) may be maintained against any employer or public agency in any Federal or State court of competent jurisdiction by any 1 or more affected individuals for and on behalf of— 
(i)the individuals; or 
(ii)the individuals and other individuals similarly situated. 
(C)Fees and costsThe court in such an action shall, in addition to any judgment awarded to the plaintiff, allow a reasonable attorney’s fee, reasonable expert witness fees, and other costs of the action to be paid by the defendant. 
(D)LimitationsThe right provided by subparagraph (B) to bring an action by or on behalf of any affected individual shall terminate— 
(i)on the filing of a complaint by the Secretary in an action under paragraph (4) in which restraint is sought of any further delay in the payment of the amount described in subparagraph (A)(i) to such individual by an employer or public agency responsible under subparagraph (A) for the payment; or 
(ii)on the filing of a complaint by the Secretary in an action under paragraph (2) in which a recovery is sought of the damages described in subparagraph (A)(i) owing to an affected individual by an employer or public agency liable under subparagraph (A), unless the action described in clause (i) or (ii) is dismissed without prejudice on motion of the Secretary. 
(2)Action by the Secretary 
(A)Administrative actionThe Secretary shall receive, investigate, and attempt to resolve complaints of violations of subsection (f) in the same manner as the Secretary receives, investigates, and attempts to resolve complaints of violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 and 207). 
(B)Civil actionThe Secretary may bring an action in any court of competent jurisdiction to recover the damages described in paragraph (1)(A)(i). 
(C)Sums recoveredAny sums recovered by the Secretary pursuant to subparagraph (B) shall be held in a special deposit account and shall be paid, on order of the Secretary, directly to each individual affected. Any such sums not paid to such an individual because of inability to do so within a period of 3 years shall be deposited into the Treasury of the United States as miscellaneous receipts. 
(3)Limitation 
(A)In generalExcept as provided in subparagraph (B), an action may be brought under this subsection not later than 2 years after the date of the last event constituting the alleged violation for which the action is brought. 
(B)Willful violationIn the case of such action brought for a willful violation of subsection (f), such action may be brought within 3 years after the date of the last event constituting the alleged violation for which such action is brought. 
(C)CommencementIn determining when an action is commenced by the Secretary under this subsection for the purposes of this paragraph, it shall be considered to be commenced on the date when the complaint is filed. 
(4)Action for injunction by SecretaryThe district courts of the United States shall have jurisdiction, for cause shown, in an action brought by the Secretary— 
(A)to restrain violations of subsection (f), including the restraint of any withholding of payment of wages, salary, employment benefits, public assistance, or other compensation, plus interest, found by the court to be due to affected individuals; or 
(B)to award such other equitable relief as may be appropriate, including employment, reinstatement, and promotion. 
(5)Solicitor of LaborThe Solicitor of Labor may appear for and represent the Secretary on any litigation brought under this subsection. 
(6)Employer liability under other lawsNothing in this section shall be construed to limit the liability of an employer or public agency to an individual, for harm suffered relating to the individual’s experience of domestic or sexual violence, pursuant to any other Federal or State law, including a law providing for a legal remedy. 
103.Existing leave usable for addressing domestic or sexual violenceAn employee who is entitled to take paid or unpaid leave (including family, medical, sick, annual, personal, or similar leave) from employment, pursuant to State or local law, a collective bargaining agreement, or an employment benefits program or plan, may elect to substitute any period of such leave for an equivalent period of leave provided under section 102. 
104.Emergency benefits 
(a)In generalA State may use funds provided to the State under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) to provide nonrecurrent short-term emergency benefits to an individual for any period of leave the individual takes pursuant to section 102. 
(b)EligibilityIn calculating the eligibility of an individual for such emergency benefits, the State shall count only the cash available or accessible to the individual. 
(c)Timing 
(1)ApplicationsAn individual seeking emergency benefits under subsection (a) from a State shall submit an application to the State. 
(2)BenefitsThe State shall provide benefits to an eligible applicant under paragraph (1) on an expedited basis, and not later than 7 days after the applicant submits an application under paragraph (1). 
(d)Conforming amendmentSection 404 of the Social Security Act (42 U.S.C. 604) is amended by adding at the end the following: 
 
(l)Authority to provide emergency benefitsA State that receives a grant under section 403 may use the grant to provide nonrecurrent short-term emergency benefits, in accordance with section 104 of the Security and Financial Empowerment Act, to individuals who take leave pursuant to section 102 of that Act, without regard to whether the individuals receive assistance under the State program funded under this part.. 
105.Effect on other laws and employment benefits 
(a)More protective laws, agreements, programs, and plansNothing in this title shall be construed to supersede any provision of any Federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides— 
(1)greater leave benefits for victims of domestic or sexual violence than the rights established under this title; or 
(2)leave benefits for a larger population of victims of domestic or sexual violence (as defined in such law, agreement, program, or plan) than the victims of domestic or sexual violence covered under this title. 
(b)Less protective laws, agreements, programs, and plansThe rights established for victims of domestic or sexual violence under this title shall not be diminished by any State or local law, collective bargaining agreement, or employment benefits program or plan. 
106.Conforming amendmentSection 1003(a)(1) of the Rehabilitation Act Amendments of 1986 (42 U.S.C. 2000d–7(a)(1)) is amended by inserting title I or III of the Security and Financial Empowerment Act, before or the provisions. 
107.Effective dateThis title and the amendment made by this title take effect 180 days after the date of enactment of this Act. 
IIEntitlement to unemployment compensation for victims of domestic violence, dating violence, sexual assault, or stalking 
201.PurposesThe purposes of this title are, pursuant to the affirmative power of Congress to enact legislation under the portions of section 8 of article I of the Constitution relating to laying and collecting taxes, providing for the general welfare, and regulation of commerce among the several States, and under section 5 of the 14th amendment to the Constitution— 
(1)to promote the national interest in reducing domestic violence, dating violence, sexual assault, and stalking by enabling victims of domestic or sexual violence to maintain the financial independence necessary to leave abusive situations, achieve safety, and minimize the physical and emotional injuries from domestic or sexual violence, and to reduce the devastating economic consequences of domestic or sexual violence to employers and employees; 
(2)to promote the national interest in ensuring that victims of domestic or sexual violence can recover from and cope with the effects of such victimization and participate in the criminal and civil justice processes without fear of adverse economic consequences; 
(3)to minimize the negative impact on interstate commerce from dislocations of employees and harmful effects on productivity, loss of employment, health care costs, and employer costs, caused by domestic or sexual violence including intentional efforts to frustrate the ability of women to participate in employment and interstate commerce; 
(4)to promote the purposes of the 14th amendment to the Constitution by preventing sex-based discrimination and discrimination against victims of domestic and sexual violence in unemployment insurance, by addressing the failure of existing laws to protect the employment rights of victims of domestic or sexual violence, by protecting their civil and economic rights, and by furthering the equal opportunity of women for economic self-sufficiency and employment free from discrimination; and 
(5)to accomplish the purposes described in paragraphs (1) through (4) by providing unemployment insurance to those who are separated from their employment as a result of domestic or sexual violence, in a manner that accommodates the legitimate interests of employers and protects the safety of all persons in the workplace. 
202.Unemployment compensation and training provisions 
(a)Unemployment compensationSection 3304 of the Internal Revenue Code of 1986 (relating to approval of State unemployment compensation laws) is amended— 
(1)in subsection (a)— 
(A)in paragraph (18), by striking and at the end; 
(B)by redesignating paragraph (19) as paragraph (20); and 
(C)by inserting after paragraph (18) the following new paragraph: 
 
(19)compensation shall not be denied where an individual is separated from employment due to circumstances resulting from the individual’s experience of domestic or sexual violence, nor shall States impose additional conditions that restrict the individual’s eligibility for or receipt of benefits beyond those required of other individuals who are forced to leave their jobs or are deemed to have good cause for voluntarily separating from a job in the State; and; and 
(2)by adding at the end the following new subsection: 
 
(g)ConstructionFor purposes of subsection (a)(19)— 
(1)DocumentationIn determining eligibility for compensation due to circumstances resulting from an individual’s experience of domestic or sexual violence— 
(A)States shall adopt, or have adopted, by statute, regulation, or policy a list of forms of documentation that may be presented to demonstrate eligibility, and 
(B)presentation of any one of such forms of documentation shall be sufficient to demonstrate eligibility, except that a State may require the presentation of a form of identification in addition to the written statement of claimant described in paragraph (2)(G). 
(2)List of forms of documentationThe list referred to in paragraph (1)(A) shall include not less than 3 of the following forms of documentation: 
(A)An order of protection or other documentation issued by a court. 
(B)A police report or criminal charges documenting the domestic or sexual violence. 
(C)Documentation that the perpetrator has been convicted of the offense of domestic or sexual violence. 
(D)Medical documentation of the domestic or sexual violence. 
(E)Evidence of domestic or sexual violence from a counselor, social worker, health worker, or domestic violence shelter worker. 
(F)A written statement that the applicant or the applicant's minor child is a victim of domestic or sexual violence, provided by a social worker, member of the clergy, shelter worker, attorney at law, or other professional who has assisted the applicant in dealing with the domestic or sexual violence. 
(G)A written statement of the claimant. 
(3)Domestic or sexual violence definedThe term domestic or sexual violence has the meaning given such term in section 3 of the Security and Financial Empowerment Act. . 
(b)Unemployment compensation personnel trainingSection 303(a) of the Social Security Act (42 U.S.C. 503(a)) is amended— 
(1)by redesignating paragraphs (4) through (10) as paragraphs (5) through (11), respectively; and 
(2)by inserting after paragraph (3) the following new paragraph: 
 
(4)Such methods of administration as will ensure that— 
(A)applicants for unemployment compensation and individuals inquiring about such compensation are adequately notified of the provisions of subsections (a)(19) and (g) of section 3304 of the Internal Revenue Code of 1986 (relating to the availability of unemployment compensation for victims of domestic or sexual violence); and 
(B)claims reviewers and hearing personnel are adequately trained in— 
(i)the nature and dynamics of domestic or sexual violence (as defined in section 3 of the Security and Financial Empowerment Act); and 
(ii)methods of ascertaining and keeping confidential information about possible experiences of domestic or sexual violence (as so defined) to ensure that— 
(I)requests for unemployment compensation based on separations stemming from such violence are reliably screened, identified, and adjudicated; and 
(II)full confidentiality is provided for the individual’s claim and submitted evidence; and. 
(c)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply in the case of compensation paid for weeks beginning on or after the expiration of 180 days from the date of enactment of this Act. 
(2)Extension of effective date for State law amendment 
(A)In generalIf the Secretary of Labor identifies a State as requiring a change to its statutes, regulations, or policies in order to comply with the amendments made by this section, such amendments shall apply in the case of compensation paid for weeks beginning after the earlier of— 
(i)the date the State changes its statutes, regulations, or policies in order to comply with such amendments; or 
(ii)the end of the first session of the State legislature which begins after the date of enactment of this Act or which began prior to such date and remained in session for at least 25 calendar days after such date;except that in no case shall such amendments apply before the date that is 180 days after the date of enactment of this Act. 
(B)Session definedIn this paragraph, the term session means a regular, special, budget, or other session of a State legislature. 
(d)Effect on existing laws, etc 
(1)More protective laws, agreements, programs, and plansNothing in this title shall be construed to supersede any provision of any Federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides greater unemployment insurance benefits for victims of domestic or sexual violence than the rights established under this title. 
(2)Less protective laws, agreements, programs, and plansThe rights established for victims of domestic or sexual violence under this title shall not be diminished by any more restrictive State or local law, collective bargaining agreement, or employment benefits program or plan.  
IIIVictims’ employment sustainability 
301.Short titleThis title may be cited as the Victims’ Employment Sustainability Act. 
302.PurposesThe purposes of this title are, pursuant to the affirmative power of Congress to enact legislation under the portions of section 8 of article I of the Constitution relating to providing for the general welfare and to regulation of commerce among the several States, and under section 5 of the 14th amendment to the Constitution— 
(1)to promote the national interest in reducing domestic violence, dating violence, sexual assault, and stalking by enabling victims of domestic or sexual violence to maintain the financial independence necessary to leave abusive situations, achieve safety, and minimize the physical and emotional injuries from domestic or sexual violence, and to reduce the devastating economic consequences of domestic or sexual violence to employers and employees; 
(2)to promote the national interest in ensuring that victims of domestic or sexual violence can recover from and cope with the effects of such violence, and participate in criminal and civil justice processes, without fear of adverse economic consequences from their employers; 
(3)to ensure that victims of domestic or sexual violence can recover from and cope with the effects of such violence, and participate in criminal and civil justice processes, without fear of adverse economic consequences with respect to public benefits; 
(4)to promote the purposes of the 14th amendment to the Constitution by preventing sex-based discrimination and discrimination against victims of domestic and sexual violence in employment, by addressing the failure of existing laws to protect the employment rights of victims of domestic or sexual violence, by protecting the civil and economic rights of victims of domestic or sexual violence, and by furthering the equal opportunity of women for economic self-sufficiency and employment free from discrimination; 
(5)to minimize the negative impact on interstate commerce from dislocations of employees and harmful effects on productivity, employment, health care costs, and employer costs, caused by domestic or sexual violence, including intentional efforts to frustrate women’s ability to participate in employment and interstate commerce; and 
(6)to accomplish the purposes described in paragraphs (1) through (5) by prohibiting employers from discriminating against actual or perceived victims of domestic or sexual violence, in a manner that accommodates the legitimate interests of employers and protects the safety of all persons in the workplace. 
303.Prohibited discriminatory acts 
(a)In generalAn employer shall not fail to hire, refuse to hire, discharge, or harass any individual, or otherwise discriminate against any individual with respect to the compensation, terms, conditions, or privileges of employment of the individual (including retaliation in any form or manner), and a public agency shall not deny, reduce, or terminate the benefits of, otherwise sanction, or harass any individual, or otherwise discriminate against any individual with respect to the amount, terms, or conditions of public assistance of the individual (including retaliation in any form or manner), because— 
(1)the individual involved— 
(A)is or is perceived to be a victim of domestic or sexual violence; 
(B)attended, participated in, prepared for, or requested leave to attend, participate in, or prepare for, a criminal or civil court proceeding relating to an incident of domestic or sexual violence of which the individual, or the family or household member of the individual, was a victim; or 
(C)requested an adjustment to a job structure, workplace facility, or work requirement, including a transfer, reassignment, or modified schedule, leave, a changed telephone number or seating assignment, installation of a lock, or implementation of a safety procedure, in response to actual or threatened domestic or sexual violence, regardless of whether the request was granted; or 
(2)the workplace is disrupted or threatened by the action of a person whom the individual states has committed or threatened to commit domestic or sexual violence against the individual, or the individual’s family or household member. 
(b)DefinitionsIn this section: 
(1)DiscriminateThe term discriminate, used with respect to the terms, conditions, or privileges of employment or with respect to the terms or conditions of public assistance, includes not making a reasonable accommodation to the known limitations of an otherwise qualified individual— 
(A)who is a victim of domestic or sexual violence; 
(B)who is— 
(i)an applicant or employee of the employer (including a public agency); or 
(ii)an applicant for or recipient of public assistance from the public agency; and 
(C)whose limitations resulted from circumstances relating to being a victim of domestic or sexual violence;unless the employer or public agency can demonstrate that the accommodation would impose an undue hardship on the operation of the employer or public agency. 
(2)Qualified individualThe term qualified individual means— 
(A)in the case of an applicant or employee described in paragraph (1)(B)(i), an individual who, with or without reasonable accommodation, can perform the essential functions of the employment position that such individual holds or desires; or 
(B)in the case of an applicant or recipient described in paragraph (1)(B)(ii), an individual who, with or without reasonable accommodation, can satisfy the essential requirements of the program providing the public assistance that the individual receives or desires. 
(3)Reasonable accommodationThe term reasonable accommodation may include an adjustment to a job structure, workplace facility, or work requirement, including a transfer, reassignment, or modified schedule, leave, a changed telephone number or seating assignment, installation of a lock, or implementation of a safety procedure, in response to actual or threatened domestic or sexual violence. 
(4)Undue hardship 
(A)In generalThe term undue hardship means an action requiring significant difficulty or expense, when considered in light of the factors set forth in subparagraph (B). 
(B)Factors to be consideredIn determining whether a reasonable accommodation would impose an undue hardship on the operation of an employer or public agency, factors to be considered include— 
(i)the nature and cost of the reasonable accommodation needed under this section; 
(ii)the overall financial resources of the facility involved in the provision of the reasonable accommodation, the number of persons employed at such facility, the effect on expenses and resources, or the impact otherwise of such accommodation on the operation of the facility; 
(iii)the overall financial resources of the employer or public agency, the overall size of the business of an employer or public agency with respect to the number of employees of the employer or public agency, and the number, type, and location of the facilities of an employer or public agency; and 
(iv)the type of operation of the employer or public agency, including the composition, structure, and functions of the workforce of the employer or public agency, the geographic separateness of the facility from the employer or public agency, and the administrative or fiscal relationship of the facility to the employer or public agency. 
304.Enforcement 
(a)Civil action by individuals 
(1)LiabilityAny employer or public agency that violates section 303 shall be liable to any individual affected for— 
(A)damages equal to the amount of wages, salary, employment benefits, public assistance, or other compensation denied or lost to such individual by reason of the violation, and the interest on that amount calculated at the prevailing rate; 
(B)compensatory damages, including damages for future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment or life, and other nonpecuniary losses; 
(C)such punitive damages, up to 3 times the amount of actual damages sustained, as the court described in paragraph (2) shall determine to be appropriate; and 
(D)such equitable relief as may be appropriate, including employment, reinstatement, and promotion. 
(2)Right of actionAn action to recover the damages or equitable relief prescribed in paragraph (1) may be maintained against any employer or public agency in any Federal or State court of competent jurisdiction by any 1 or more individuals described in section 303. 
(b)Action by department of justiceThe Attorney General may bring a civil action in any Federal or State court of competent jurisdiction to recover the damages or equitable relief described in subsection (a)(1). 
305.Attorney’s feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b)) is amended by inserting the Victims’ Employment Sustainability Act, after title VI of the Civil Rights Act of 1964,. 
IVVictims of abuse insurance protection 
401.Short titleThis title may be cited as the Victims of Abuse Insurance Protection Act. 
402.DefinitionsIn this title: 
(1)AbuseThe term abuse means the occurrence of 1 or more of the following acts by a current or former household or family member, intimate partner, or caretaker: 
(A)Attempting to cause or causing another person bodily injury, physical harm, substantial emotional distress, psychological trauma, rape, sexual assault, or involuntary sexual intercourse. 
(B)Engaging in a course of conduct or repeatedly committing acts toward another person, including following the person without proper authority and under circumstances that place the person in reasonable fear of bodily injury or physical harm. 
(C)Subjecting another person to false imprisonment or kidnapping. 
(D)Attempting to cause or causing damage to property so as to intimidate or attempt to control the behavior of another person. 
(2)Health carrierThe term health carrier means a person that contracts or offers to contract on a risk-assuming basis to provide, deliver, arrange for, pay for, or reimburse any of the cost of health care services, including a sickness and accident insurance company, a health maintenance organization, a nonprofit hospital and health service corporation or any other entity providing a plan of health insurance, health benefits, or health services. 
(3)InsuredThe term insured means a party named on a policy, certificate, or health benefit plan, including an individual, corporation, partnership, association, unincorporated organization, or any similar entity, as the person with legal rights to the benefits provided by the policy, certificate, or health benefit plan. For group insurance, such term includes a person who is a beneficiary covered by a group policy, certificate, or health benefit plan. For life insurance, the term refers to the person whose life is covered under an insurance policy. 
(4)InsurerThe term insurer means any person, reciprocal exchange, inter insurer, Lloyds insurer, fraternal benefit society, or other legal entity engaged in the business of insurance, including agents, brokers, adjusters, and third-party administrators; and employers who provide or make available employment benefits through an employee benefit plan, as defined in section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 102(3)). The term also includes health carriers, health benefit plans, and life, disability, and property and casualty insurers. 
(5)PolicyThe term policy means a contract of insurance, certificate, indemnity, suretyship, or annuity issued, proposed for issuance or intended for issuance by an insurer, including endorsements or riders to an insurance policy or contract. 
(6)Subject of abuseThe term subject of abuse means— 
(A)a person against whom an act of abuse has been directed; 
(B)a person who has prior or current injuries, illnesses, or disorders that resulted from abuse; or 
(C)a person who seeks, may have sought, or had reason to seek medical or psychological treatment for abuse, protection, court-ordered protection, or shelter from abuse. 
403.Discriminatory acts prohibited 
(a)In generalNo insurer may, directly or indirectly, engage in any of the following acts or practices on the basis that an applicant for insurance or insured is, has been, or may be the subject of abuse: 
(1)Denying, refusing to issue, renew or reissue, or canceling or otherwise terminating an insurance policy or health benefit plan. 
(2)Restricting, excluding, or limiting insurance coverage for losses or denying a claim, except as otherwise permitted or required by State laws relating to life insurance beneficiaries. 
(3)Adding a premium differential to any insurance policy or health benefit plan. 
(b)Prohibition on limitation of claimsNo insurer may, directly or indirectly, deny or limit payment of a claim arising out of abuse to an innocent insured under a property and casualty policy or insurance contract if the loss is caused by the intentional act of an insured. 
(c)Use of information 
(1)Limitation 
(A)In generalIn order to protect the safety and privacy of subjects of abuse, no person employed by or contracting with an insurer may— 
(i)use, disclose, or transfer information relating to abuse status or acts of abuse for any purpose unrelated to the direct provision of health care services unless such use, disclosure, or transfer is required by an order of an entity with authority to regulate insurance or an order of a court of competent jurisdiction; or 
(ii)disclose or transfer information relating to an address or telephone number of an applicant for insurance or an insured or to the address and telephone number of a shelter for subjects of abuse, unless such disclosure or transfer— 
(I)is required in order to provide insurance coverage; and 
(II)does not have the potential to endanger the safety of a subject of abuse. 
(B)Rule of constructionNothing in this paragraph may be construed to limit or preclude a subject of abuse from obtaining the subject’s own insurance records from an insurer. 
(2)Authority of subject of abuseA subject of abuse, at the absolute discretion of the subject of abuse, may provide evidence of abuse to an insurer for the limited purpose of facilitating treatment of an abuse-related condition or demonstrating that a condition is abuse-related. Nothing in this paragraph shall be construed as authorizing an insurer or health carrier to disregard such provided evidence. 
404.Insurance protocols for subjects of abuseInsurers shall develop and comply with written policies specifying procedures to be followed by employees, contractors, producers, agents, and brokers for the purpose of protecting the safety and privacy of a subject of abuse and otherwise implementing this title when taking an application, investigating a claim, or taking any other action relating to a policy or claim involving a subject of abuse. 
405.Reasons for adverse actionsAn insurer that takes an action that adversely affects a subject of abuse, shall advise the subject of abuse applicant or insured of the specific reasons for the action in writing. For purposes of this section, reference to general underwriting practices or guidelines shall not constitute a specific reason. 
406.Life insuranceNothing in this title shall be construed to prohibit a life insurer from declining to issue a life insurance policy if the applicant or prospective owner of the policy is or would be designated as a beneficiary of the policy, and if— 
(1)the applicant or prospective owner of the policy lacks an insurable interest in the insured; or 
(2)the applicant or prospective owner of the policy is known, on the basis of police or court records, to have committed an act of abuse against the proposed insured. 
407.Subrogation without consent prohibitedSubrogation of claims resulting from abuse is prohibited without the informed consent of the subject of abuse. 
408.Enforcement 
(a)Federal trade commission 
(1)In generalThe Federal Trade Commission shall have the power to examine and investigate any insurer to determine whether such insurer has been or is engaged in any act or practice prohibited by this title. 
(2)Cease and desist ordersIf the Federal Trade Commission determines an insurer has been or is engaged in any act or practice prohibited by this title, the Commission may take action against such insurer by the issuance of a cease and desist order as if the insurer was in violation of section 5 of the Federal Trade Commission Act. Such cease and desist order may include any individual relief warranted under the circumstances, including temporary, preliminary, and permanent injunctive and compensatory relief. 
(b)Private cause of action 
(1)In generalAn applicant or insured who believes that the applicant or insured has been adversely affected by an act or practice of an insurer in violation of this title may maintain an action against the insurer in a Federal or State court of original jurisdiction. 
(2)ReliefUpon proof of such conduct by a preponderance of the evidence in an action described in paragraph (1), the court may award appropriate relief, including temporary, preliminary, and permanent injunctive relief and compensatory and punitive damages, as well as the costs of suit and reasonable fees for the aggrieved individual’s attorneys and expert witnesses. 
(3)Statutory damagesWith respect to compensatory damages in an action described in paragraph (1), the aggrieved individual may elect, at any time prior to the rendering of final judgment, to recover in lieu of actual damages, an award of statutory damages in the amount of $5,000 for each violation. 
409.Effective dateThis title shall apply with respect to any action taken on or after the date of enactment of this Act.  
VNational clearinghouse on domestic and sexual violence in the workplace grant 
501.National clearinghouse on domestic and sexual violence in the workplace grant 
(a)AuthorityThe Attorney General may award a grant in accordance with this section to a private, nonprofit entity or tribal organization that meets the requirements of subsection (b), in order to provide for the establishment and operation of a national clearinghouse and resource center to provide information and assistance to employers, labor organizations, and advocates on behalf of victims of domestic or sexual violence, in their efforts to develop and implement appropriate responses to assist those victims. 
(b)GranteesEach applicant for a grant under this section shall submit to the Attorney General an application, which shall— 
(1)demonstrate that the applicant— 
(A)has a nationally recognized expertise in the area of domestic violence, dating violence, sexual assault, and stalking, and a record of commitment and quality responses to reduce domestic violence, dating violence, sexual assault, and stalking; and 
(B)will provide matching funds from non-Federal sources in an amount equal to not less than 10 percent of the total amount of the grant awarded under this section; and 
(2)include a plan to maximize, to the extent practicable, outreach to employers (including private companies, as well as public entities such as universities, and State and local governments) in developing and implementing appropriate responses to assist employees who are victims of domestic or sexual violence. 
(c)Use of grant amountA grant under this section may be used for staff salaries, travel expenses, equipment, printing, and other reasonable expenses necessary to assemble, maintain, and disseminate to employers, labor organizations, and advocates described in subsection (a), information on and appropriate responses to domestic violence, dating violence, sexual assault, and stalking, including— 
(1)training to promote a better understanding of appropriate assistance to employee victims; 
(2)conferences and other educational opportunities; 
(3)development of protocols and model workplace policies; 
(4)employer- and union-sponsored victim services and outreach counseling; and 
(5)assessments of the workplace costs of domestic violence, dating violence, sexual assault, and stalking. 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000 for each of fiscal years 2004 through 2008. 
VISeverability 
601.SeverabilityIf any provision of this Act, any amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of the provisions of this Act, the amendments made by this Act, and the application of such provisions or amendments to any person or circumstance shall not be affected. 
 
